 1
                                                                    FILED
 2

 3
                                                                     SEP - 9 2019     I
                                                               CLERK US DIS I HICT COURT
 4                                                          SOUTHERN DISTRICT O CALI ORN/A
                                                            BY                        EPUTY
 5
 6                              UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                              Case No. 15CR2932-H
10                                Plaintiff,
                                                            JUDGMENT AND ORDER
11                         v.                               OF DISMISSAL
12   ARTURO DIAZ-RAMIREZ (5),
13
                                  Defendant.
14
15
16          Upon the oral motion of the United States, the Court grants the Government's
17   motion to dismiss with prejudice the Indictment and Superseding Information in the
18   above entitled case against defendant Arturo Diaz-Ramirez. The Defendant is hereby
19   discharged as to this case only and the bond is hereby exonerated. 1 The forfeiture of
20   $40,000 to the United States as set forth in the parties' Pretrial Diversion Agreement
21   (Doc. No. 965) remains undisturbed by this Judgment and Order.
22          IT IS SO ORDERED AND ADJUDGED.
23
24          DATED: September 9, 2019
                                                 HONORABEMARit~F
25
                                                 UNITED STATES DISTRICT JUDGE
26
27          1
              If the bond was secured by a cash deposit and/or property, counsel must prepare an order to
28   disburse funds and/or release collateral and submit the proposed order, pursuant to General Order
     635 (S.D. Cal. February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                     -1-
